Citation Nr: 0533245	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-29 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for synovitis of both knees.

3.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for synovitis of both hands.

4.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for synovitis of the left hip.

5.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for synovitis of the low back.

6.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for degenerative and rheumatoid arthritis of 
multiple joints.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  

[A motion alleging clear and unmistakable error in a May 1999 
Board decision is addressed in a separate Board decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to March 
1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the benefits sought.   

The case was previously before the Board in March 2005, at 
which time the issues on appeal were considered as limited to 
issues pertaining to claims of entitlement to service 
connection for synovitis, and the case was Remanded to afford 
the veteran a hearing before a Travel Section of the Board.  

Upon further inspection of the claims file, the Board 
additionally noted another adverse rating was issued on 
January 9, 2004, which addressed claims of entitlement to 
service connection for multiple joint arthritis, fibromyalgia 
and entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  After submission of a Notice of Disagreement, 
a responsive Statement of the Case (SOC) was issued on 
December 27, 2004.  A substantive appeal was received on 
February 1, 2005, which is within 60 days from the date that 
the agency of original jurisdiction mailed the SOC to the 
appellant.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.  
Accordingly, those additional claims are also properly before 
the Board.  Testimony was received on those issues as well as 
the other claims at a Travel Board hearing before the 
undersigned Veterans Law Judge on April 13, 2005, and, thus, 
there was no prejudice to the veteran.  The case is once 
again before the Board for appellate consideration of the 
issues on appeal. 

The Board issued a decision in May 1999 that denied the 
claims of entitlement to service connection for synovitis of 
the knees, hands, left hip or lower back.  In an unappealed 
rating determination from September 1994, the RO denied 
entitlement to service connection for arthritis to include 
rheumatoid arthritis.  The Veterans Claims Assistance Act of 
2000, infra, requires that all claims that had been finally 
denied as not well grounded between July 14, 1999 and 
November 9, 2000 be reconsidered.  However, inasmuch as the 
Board's May 1999 and the September 1994 decisions predated 
that time period, that rule has no application to the case at 
hand.  Consequently, the pertinent issues on appeal have been 
restyled from claims of entitlement to service connection to 
whether new and material evidence has been submitted.  The 
adjustments to the issues on appeal are as set forth on the 
first pages of this decision. 

The appeal for TDIU and for entitlement to service connection 
for rheumatoid arthritis are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on her part. 


FINDINGS OF FACT

1.  By a decision dated in May 1999, the Board determined 
that entitlement to service connection for synovitis of the 
hands, left hip, low back and both knees was not warranted.

2.  Since May 1999, new lay and medical evidence has been 
associated with the claims file, some of which is so 
significant that it must be considered in order to fairly 
decide the merits of the claims for entitlement to service 
connection for synovitis of the hands, left hip, low back and 
both knees. 

3.  In an unappealed rating decision dated in September 1994, 
the RO denied the veteran entitlement to service connection 
for arthritis, to include rheumatoid arthritis.

4.  Since September 1994, evidence has been received that is 
neither cumulative nor redundant of evidence already 
considered, and raises a reasonable possibility of 
substantiating the claim.

5.  The claims file does not include a current medical 
diagnosis of synovitis.

6.  The claims file does not include medical evidence of a 
nexus between fibromyalgia or degenerative arthritis and the 
veteran's military service.  




CONCLUSIONS OF LAW

1.  The May 1999 Board decision which denied that entitlement 
to service connection for synovitis of the hands, left hip, 
low back and both knees is final.  38 U.S.C.A. § 7103 (West 
2002); 38 C.F.R. § 20.1100 (2005). 

2.  New and material evidence to reopen the claims for 
service connection for synovitis of the hands, left hip, low 
back and both knees has been received.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  The September 1994 RO decision which denied entitlement 
to service connection for arthritis, to include rheumatoid 
arthritis, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104(a) (2005). 

4.  New and material evidence to reopen the claim for service 
connection for arthritis, to include rheumatoid arthritis, 
has been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).

5.  Synovitis of the knees, hands, low back and left hip was 
not incurred or aggravated by active military service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).  

6.  Degenerative arthritis was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).  

7.  Fibromyalgia was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2005), are applicable to 
the claims on appeal.

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

For the reasons noted below, the Board finds that VA has 
complied with both the notification and assistance provisions 
of the VCAA as to the claims adjudicated on the merits 
herein, and that the Board's decision to proceed in 
adjudicating the claims on appeal does not prejudice the 
veteran in the disposition of those claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The CAVC also cited to four requirements of notice under 38 
U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, 
supra: (1) notice of the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
notice of the information and evidence that VA will seek to 
provide; (3) notice of the information and evidence the 
claimant is expected to provide; and (4) a request to the 
claimant to provide VA with all relevant evidence and 
argument pertinent to the claim at issue.  Id.

In the instant case on appeal, the veteran filed to reopen 
claims of entitlement to service connection for synovitis in 
September 1999.  An additional claim for service connection 
for fibromyalgia was received in March 2003 along with claims 
to reopen previously denied claims for multiple joint 
degenerative and rheumatoid arthritis.  The RO issued notices 
to the veteran of VA's duty to assist and other VCAA 
responsibilities in responsive letters dated in June 2002 
(followed by an initial adverse rating of March 2003 for 
synovitis) and October 2003 (followed by an initial adverse 
rating of January 2004 for the other claims).  As such, the 
timing of the VCAA notices comports with the CAVC's holding 
in Pelegrini, supra.

The substance of the notices was satisfactory as well.  
Specifically, these VCAA letters advised the veteran of her 
need to identify or submit medical evidence of a current 
disability due to service or in-service injury.  These 
notices also informed the veteran that VA would attempt to 
obtain any evidence that she identifies, and the RO requested 
that she send VA all information she has pertinent to her 
claims.

The VCAA notices also provided the veteran with a toll-free 
telephone number should she require additional information or 
answers to questions relevant to her claims.  There is no 
report of contact to indicate that she called with any 
question regarding either of these notices.

A review of the record indicates that the RO obtained all 
identified VA medical evidence and that no private sources of 
records were identified.  The Board has carefully reviewed 
the VA claims file and finds that all identified sources of 
pertinent treatment identified by the veteran have been 
obtained by VA and associated with the veteran's VA claims 
file.


Several volumes of additional medical evidence has been 
associated with the claims file.  Consistent with the duty to 
assist, the RO provided the veteran substantial medical care, 
including, but not limited to, a rheumatology examination in 
August 2002 and a VA joints examination in April 2004.  

The respective SOC's advised the veteran of the evidence 
considered and the reasons and bases for the denial of her 
claims on appeal.  The Board adds that the SOC's and the VCAA 
notices, each, and as a whole, advised the veteran of all 
appropriate VCAA regulations governing her claims of service 
connection.

As such, VA has made every reasonable effort to identify and 
obtain all relevant records in support of the veteran's 
claims adjudicated on the merits herein, and no further 
notification or development action is indicated.  38 
U.S.C.A.§ 5103A (a), (b) and (c); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

VCAA requires no additional development, and the claims may 
be decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).

As such, "[T]he record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence [s]he 
should submit to substantiate [her] claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).

Given the above, the Board is satisfied that all necessary 
development pertaining to the claims adjudicated on appeal 
has been completed per the VCAA.

New and Material Evidence

As noted above, the Board issued a decision in May 1999 that 
denied the claims of entitlement to service connection for 
synovitis of the knees, hands, left hip or lower back.  That 
decision concluded that the claims were not well grounded 
based on the finding that there was no competent medical 
evidence that the veteran currently had synovitis as 
claimed.  A request for reconsideration was not submitted, 
nor was an appeal taken as to that determination.  Unless the 
Chairman of the Board orders reconsideration, all Board 
decisions are final on the date stamped on the face of the 
decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a) (West 
2002); 38 C.F.R. § 20.1100(a) (2005).  The law provides that 
the prior Board decision cannot be modified unless evidence 
submitted in support of the veteran's claim to reopen is "new 
and material" pursuant to 38 U.S.C.A. § 5108 (West 2002).  In 
September 1999, the veteran submitted a request to reopen 
those claims. 

In an unappealed rating determination from September 1994, 
the RO denied entitlement to service connection for arthritis 
to include rheumatoid arthritis, as rheumatoid arthritis was 
not shown in service or within a year thereafter and X-ray 
evidence was negative for other evidence of arthritis  
Inasmuch as the veteran did not perfect a timely appeal, the 
RO's decision is final.  38 U.S.C.A. § 7105.  The RO regarded 
submission of a copy of the Social Security Administration's 
award of disability benefits in March 2003 from the veteran's 
representative to constitute claims for service connection 
for degenerative and rheumatoid arthritis inter alia.

Parenthetically, in March 1997, the RO also denied the 
veteran's claim to reopen entitlement to service connection 
for rheumatoid arthritis of the right knee, and although an 
appeal in that regard was subsequently perfected, the veteran 
expressly withdrew that appeal in a statement dated June 25, 
1997.  However, inasmuch as the claim presently before the 
Board is not limited to the right knee, a single joint, that 
rating does not pose any procedural obstacle vis-à-vis the 
present appeal.

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).  If the Board 
were to adjudicate the claim on the merits without resolving 
the new and material evidence issue, its actions would 
violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 
5108, "[I]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."

The Board notes that the regulation regarding new and 
material evidence has been amended.  38 C.F.R. § 3.156(a).  
The amendment to 38 C.F.R. § 3.156(a) applies to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  Inasmuch as the present synovitis claims were 
received prior to August 2001, the new provisions of 38 
C.F.R. § 3.156(a) do not apply.  However, because the 
veteran's request concerning degenerative and rheumatoid 
arthritis was considered filed in March 2003, the amended 
regulation applies to that request.  


Under the old regulations, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001).

Under the amended version of 38 C.F.R. § 3.156(a), "new" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2005).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, the claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements do not serve her claims in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).

The Board is mindful that the RO appears to have disregarded 
the requirements for submission of new and material 
evidence.  Nevertheless, in light of the Board's disposition 
vis-à-vis these claims, the Board can perceive no prejudice 
to the veteran.

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  As for statutory presumptions, service connection may 
also be established for a current disability on the basis of 
a presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Degenerative conditions such as 
arthritis can be service-connected on such a basis.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  To prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

Synovitis

New and Material Evidence

In July 1987, the RO granted service connection for a right 
knee disability characterized as post-operative residuals, 
attenuated horn of the right medial meniscus with 
proliferative synovium.  In a decision of July 1988, the 
Board granted service connection for a left knee disability 
characterized as patellofemoral pain syndrome.  A rating 
decision in July 1991 denied entitlement to service 
connection for a left hip condition as secondary to service 
connected knee disorders.  Thus, at the time of the May 1999 
BVA decision, service connection had already been established 
for right and left knee disabilities.  

When the claims for entitlement to service connection for 
synovitis of multiple joints were previously before the Board 
in May 1999, evidence included the veteran's service medical 
records, which reflected complaints of pain in both knees.  
Arthroscopy of the right knee in March 1986 showed, inter 
alia, proliferative and hypertrophic synovium.  In September 
1986, a physical profile board proceeding noted synovitis of 
the left knee.  In November 1986, an examination for a 
medical evaluation board resulted in diagnoses of 
patellofemoral pain syndrome of both knees.  In December 
1986, a physical evaluation board found the veteran to have 
the disability of patellofemoral pain syndrome, bilateral.  
An examination for service separation included a diagnosis of 
patellofemoral syndrome of both knees, with no mention of 
synovitis.  Service medical records are silent as to 
complaints, treatment or diagnoses relating to synovitis of 
the knees, hands, left hip, or lower back. 

At the time of the Board's May 1999 decision, the only 
reference to synovitis in the veteran's postservice medical 
records was in a notation by a VA physician in March 1997.  
In October 1997, the veteran specifically indicated that the 
physician did not examine her, but just reviewed her service 
medical records.  The physician's March 1997 statement reads, 
in its entirety, as follows:  "In my opinion as an orthopedic 
surgeon, if there was no evidence of an internal derangement 
of the right knee seen during arthroscopy, but there was 
evidence of synovitis, it means that the condition is 
systemic, such as rheumatoid arthritis, etc."  

Postservice medical records were considered to make no 
reference to synovitis of any joint.  The Board previously 
reviewed (i) VA examination reports dated in May 1987, August 
1989, and June 1992; (ii) VA outpatient treatment reports 
dated from March 1987 to March 1997; (iii) treatment reports 
from the University of Kansas Medical Center dated from 
October 1991 to May 1992; (iv) and a radiograph report from 
Johnson Imaging Center dated in August 1992.  Those records 
contained various diagnoses pertaining to the veteran's 
knees, hands, left hip and lower back, but did not include a 
diagnosis of synovitis, which was the only issue then 
currently on appeal.

In January 1997, the veteran had also submitted excerpts from 
a textbook on arthritis, which discussed rheumatoid arthritis 
and synovitis, which was not regarded as containing any 
specific information concerning the veteran's joints and did 
not tend to show that, in the veteran's case, she then 
currently had synovitis of any joint. 

Subsequent to the May 1999 Board decision, the veteran 
submitted a VA outpatient treatment record dated in August 
1999, which indicated that the veteran reported multiple 
joint decreased range of motion and heat pain for the "past 
2-3 years" which supports the diagnosis of synovitis which 
is one of the findings of RA (Rheumatoid Arthritis)."  

Under the circumstances, the Board believes that the August 
1999 report is so significant that it must be considered in 
order to fairly decide the merits of the claims.  In other 
words, the August 1999 report constitutes new and material 
evidence, and the veteran's claims have therefore been 
reopened.

The Board notes that a VA rheumatology examination of August 
2002 essentially disputes the presence of synovitis.  It 
bears emphasis, however, that the CAVC has also stated that 
in determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the claim is reopened, then, the ultimate 
credibility or weight to be accorded such evidence must be 
determined as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  With the veteran's claim having been 
reopened, a full de novo review and weighing of all of the 
evidence, as was done by the RO, is in order as more 
particularly set forth below.

Merits Determination

In addition to the evidence set forth above, the veteran was 
afforded a VA joints examination in July 2002.  While that 
examination produced a diagnosis of rheumatoid arthritis of 
the knees, it failed to recognize the presence of synovitis.

The Board additionally observes that in a decision dated in 
December 2002, an Administrative Law Judge awarded disability 
benefits to the veteran on behalf of the Social Security 
Administration.  The disabilities supporting that award were 
likewise entirely silent as to any current diagnosis of 
synovitis.

VA rheumatology examinations from May 2001 and August 2003 
are silent as to any diagnosis of synovitis.  The veteran was 
seen by another VA rheumatologist in August 2002, at which 
time that examiner expressly reported there was no active 
synovitis on examination.  The Board also notes that VA 
joints examination from April 2004, likewise, failed to 
produce a diagnosis of synovitis.  

The March 1997 note, set out above, appears to have been 
based on less than a full review of the record, specifically 
limited to service medical records and particularly the right 
knee arthroscopy performed in March 1986 during the veteran's 
active service.  That statement, from some 8 years ago, does 
not contain a finding or opinion that the veteran then 
currently had synovitis of the knees or synovitis of other 
joints.  

The statement from August 1999 "supports" the diagnosis of 
synovitis as one of the findings of RA.  However, that 
statement is equivocal and certainly something less than a 
definitive diagnosis of the claimed disorder.  

The Board accords greater weight to those findings from 2001 
to the present, inasmuch as they are much more up to date 
than the prior reports and are clearly the product of 
physical examinations.  In the case of the reports prepared 
by the rheumatologists, the Board regards the findings of 
such specialists as more probative as to the presence of 
synovitis, since that is their specialty.

At least some of the evidence demonstrates the possibility of 
synovitis; however, the preponderance of the evidence is 
against the claimed disability at present.  A veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Even where there is evidence of an injury or disease 
in service, there must be a present disability resulting from 
that disease or injury.  See Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996). 

Degenerative and Rheumatoid Arthritis

New and Material Evidence

As noted above, the RO regarded a submission in March 2003 to 
constitute claims of entitlement to service connection for 
degenerative arthritis and rheumatoid arthritis.  

Notably, when the claim was previously decided in September 
1994, the evidence did not then demonstrate degenerative 
arthritis, even though rheumatoid arthritis was shown to 
exist at that time.  In the context of the current claim, the 
medical evidence now demonstrates that the veteran currently 
has degenerative arthritis.  As such, the new evidence 
constitutes new and material evidence because it is neither 
cumulative nor redundant of evidence already considered, and 
raises a reasonable possibility of substantiating the claim.  
The veteran's claim has therefore been reopened.

The Board notes that a VA examination of April 2004 
essentially disputes any association between the claimed 
degenerative arthritis disorder and service.  It bears 
emphasis, however, that the CAVC has also stated that in 
determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the claim is reopened, then, the ultimate 
credibility or weight to be accorded such evidence must be 
determined as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  With the veteran's claim having been 
reopened, a full de novo review and weighing of all of the 
evidence as was performed by the RO is necessary.

Merits Determination

The Board notes that the claimed disorders did not arise 
until years after the veteran's military service.  See, e.g., 
May 1987 and August 1989 x-rays of the knees (normal); June 
1992 x-rays of the knees (questionable minimal narrowing); 
August 1992 x-ray of the thoracic spine (degenerative 
changes).  Accordingly, service connection on a presumptive 
basis is not warranted since the claimed condition was not 
shown within one year of separation from service.  38 C.F.R. 
§§ 3.307, 3.309. 

The only support for an association between the claimed 
disorders and the veteran's service derive from the veteran.  
The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because she, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Moreover, the VA joints examination from 
April 2004 contained the examiner's comment that degenerative 
changes were natural occurrences not likely related to her 
service.   

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for degenerative 
arthritis.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").  

However, the April 2004 VA examination was limited in scope 
to an association between military service and degenerative 
arthritis but was silent with respect to rheumatoid 
arthritis.  Inasmuch as the evidence was sufficient to reopen 
the claim and in consideration of an otherwise less than 
clear record with respect to the rheumatoid aspect of the 
claim, the Board believes that a medical opinion would be 
helpful in determining whether it is as likely as not that 
the veteran's rheumatoid arthritis is related to service.  
Accordingly, the question of whether entitlement to service 
connection for rheumatoid arthritis is remanded and will be 
addressed below.

Fibromyalgia

The RO regarded submission of a copy of the Social Security 
Administration's award of disability benefits in March 2003 
from the veteran's representative as a claim of entitlement 
to service connection for fibromyalgia, and the present 
appeal ensued.  

Service medical records are silent as to complaints, 
treatment or diagnoses relating to fibromyalgia.  The first 
impression of fibromyalgia is in 1991.  The post-service 
medical records demonstrates onset of the condition more than 
three years after separation and fail to demonstrate an 
association between fibromyalgia and military service.  

Here, the Board notes that the questions of whether the 
veteran has fibromyalgia, and whether such is etiologically 
related to her service requires competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran 
has asserted that the disorder is due to service.  However, 
the Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because she, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  


ORDER

Entitlement to service connection for fibromyalgia is denied. 

The veteran's claims of entitlement to service connection for 
synovitis of the knees, hands, left hip and low back are 
reopened, and, to this extent only, the appeal is granted.

The veteran's claim of entitlement to service connection for 
degenerative and rheumatoid arthritis is reopened, and, to 
this extent only, the appeal is granted. 

Entitlement to service connection for synovitis of the knees, 
hands, low back and left hip is denied. 

Entitlement to service connection for degenerative arthritis 
is denied. 


REMAND

As noted above, the Board considers that a medical opinion 
would be of assistance in resolving the question of whether 
or not the veteran's rheumatoid arthritis is related to 
service.  The veteran separated from service in March 1987.  
The VA records reflect testing for rheumatoid factor was 
first done in September 1987, but the results of that test 
are not of record.

The veteran was afforded a VA mental disorders examination in 
April 2004.  The examiner noted that entitlement to service 
connection had been established for a bilateral knee disorder 
and for depression.  However, the examiner also noted a 
multiplicity of additional physical disorders, many of which 
were not service connected, and offered the opinion that the 
veteran was 100 percent unemployable.  

The Board notes that it may not reject a TDIU claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disability does not prevent him or her 
from performing work that would produce sufficient income to 
be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on her ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (1999); Beaty, 6 Vet. App. at 
538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In light of the above, the Board finds it is appropriate to 
remand the veteran's claim for further evidentiary 
development, to include obtaining a medical opinion as to 
whether the veteran is unemployable as a result of the 
service-connected disabilities alone.

Accordingly, this case is REMANDED for the following 
action:   

1.  Request the results of laboratory 
testing conducted in September or October 
1987 for rheumatoid factor from the VA 
Medical Center in Kansas City.

2.  After obtaining the above record, if 
available, the claims file should be 
referred to a VA rheumatologist.  The 
examiner is requested to review the 
claims folder, including any clinical and 
rehabilitation records.  Based on this 
review, the examiner is requested to 
offer an opinion as to the etiology of 
any current rheumatoid arthritis 
pathology and whether it is at least as 
likely as not that the condition is 
related to the veteran's military 
service.  The examiner is additionally 
requested to offer an opinion as to the 
etiology of any current fibromyalgia 
pathology and whether it is at least as 
likely as not that the condition is 
related to the veteran's military 
service. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

If the physician believes that an 
examination is warranted the veteran 
should be scheduled for an examination.  
The complete rationale for all opinions 
expressed must be provided.  All reports 
should be typed.

3.  The veteran should be afforded a VA 
mental disorders examination by a VA 
psychiatrist to ascertain the current 
nature and extent of her mental disorder 
in terms of the relevant rating 
criteria.  All indicated tests and 
studies should be accomplished.  The 
claims folder must be made available to 
and reviewed by the examiner prior to 
completing the requested examination 
report and the examiner must document 
that such review was undertaken.  

The examiner must offer an opinion as to 
whether it is at least as likely as not 
that the veteran is unable to obtain and 
maintain substantially gainful employment 
solely as a result of her service-
connected disabilities, without regard to 
her age or any nonservice-connected 
disorders.  The examination report must 
include a complete rationale for all 
opinions and conclusions expressed.

4.  The examination reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If a report is deficient 
in any manner, corrective procedures 
should be implemented.

5.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the appellant and her 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  His cooperation in VA's efforts to develop her 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


